This court finds from the record that the judgment of the court of appeals is in effect an adjudication that the judgment of the court of common pleas is against the weight of the evidence and the judgment of reversal is affirmed. But this court on the authority of Stugard, Admr., v. P., C., C. & St. L. Ry. Co., 92 Ohio St., 318, is of the opinion that the cause should be submitted to a jury, and, therefore, the court of appeals erred in rendering final judgment, and the final judgment entered by the court of appeals is hereby reversed.
Coming now to render the judgment that the court of appeals should have rendered, it is hereby ordered and adjudged- that the judgment of the court of common pleas be, and the same is hereby, reversed, and this cause is remanded to the court *590of common pleas for further proceedings according to law.

Judgment accordingly.

Wanamaker, Newman, Matthias and Johnson, JJ., concur.